Supplemental Agreement No.73 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 and 737-8H4 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of May 31, 2011, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); Buyer and Boeing entered into Purchase Agreement No. 1810 dated January 19, 1994 as amended, and supplemented, (Purchase Agreement) relating to the purchase and sale of Boeing Model737-7H4 and 737-8H4 aircraft (Aircraft); and this Supplemental Agreement is an amendment to and is incorporated into the Purchase Agreement: WHEREAS, Boeing and Buyer wish to amend the Purchase Agreement to revise delivery months of two (2) 737-8H4 Aircraft (Subject Aircraft) as specified in the table below. Block MSN Contracted Delivery Month Revised Delivery Month Block T-W-3 June 2012 April 2012 Block T-W-3 June 2012 May 2012 NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Purchase Agreement as follows: 1.The Table of Contents of the Agreement is deleted in its entirety and a new Table of Contents is attached hereto and incorporated into the Purchase Agreement by this reference. ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No. 1810
